SULLIVAN, Judge,
concurring.
I fully concur except with the statement of the majority that "it is proper to consider ... recommendations [of victims for a severe or maximum sentence)." Op. at 279. Although this conclusion is derived from Brown v. State, 698 N.E.2d 779, 782 (Ind.1998), citing Edgecomb v. State, 673 N.E.2d 1185, 1199 (Ind.1996), it is my view that the sentencing authority should not be influenced by the frequently vindictive emotions and motivations of erime victims, no matter how understandable those feelings and wishes might be.
It is certainly appropriate to consider the circumstances of the crime including perpetration of injury both physical and psychological upon the victim. It is quite another thing to inferentially adopt the wishes of a victim for a harsh punishment when the sentencing authority would otherwise not impose such a sentence.